Exhibit 10.62

 

JDA SOFTWARE GROUP, INC.

14400 NORTH 87TH STREET

SCOTTSDALE, ARIZONA 85260

 

Confidential

Via E-Mail

 

June 16, 2004

 

Mr. Ray Rike

[address redacted]

 

Dear Ray:

 

We are pleased to offer you employment with JDA Software, Inc. (the “Company”),
contingent on closing of the acquisition of QRS Corporation (“QRS”) by the
Company, pursuant to which QRS will merge into and become a wholly-owned
subsidiary of the Company (the “Merger”). We anticipate that the Merger
Agreement between JDA and QRS will be signed on Wednesday, June 16, 2004 and
that the Merger will close and be final late in the third quarter or the fourth
quarter of 2004.

 

Your new position will be Senior Vice President of Collaborative Solutions, a
member of the JDA executive team and you will report to Hamish Brewer. Your
initial responsibilities will be as follows:

 

  • Defining and executing the corporate strategy for growing JDA’s
collaborative solutions business

 

  • Defining and supporting the acquisition strategy for JDA’s collaborative
solutions business

 

  • Defining and rolling out sales programs through the regions for JDA’s
collaborative solutions business

 

  • Defining and executing marketing programs through JDA’s marketing
organization for JDA’s collaborative solutions business

 

  • You may be required to manage a sales force for some or all of JDA’s
collaborative solutions business

 

  • Defining product direction and strategy along with JDA product management
for JDA’s collaborative solutions business

 

The salary for your position is $250,000 per year. JDA will credit your past
service with QRS, for all purposes. You will be eligible to participate in the
JDA Bonus Program effective at the beginning of the 4th quarter of 2004. I will
guarantee the bonus payments during the first six months at a minimum of 100%.
Your annual on-target variable income will be $250,000.

 

With a view to a longer term relationship, you will receive 100,000 JDA options
on joining JDA which will vest over a three year period with the first third
vesting after 12 months. The typical run rate for a senior vice president at JDA
has historically been around 50,000 options per annum



--------------------------------------------------------------------------------

and you would be treated in a similar manner to other SVP’s on a forward going
basis. The JDA option plan may be replaced next year by another form of equity
compensation plan for JDA executives. If so, you will be offered the same kind
of conditions related to this change as other JDA executives.

 

In addition, immediately prior to the effective time of the Merger, you will be
entitled to receive from JDA, in lieu of any severance or COBRA payment due to
you pursuant to Section 1 under the heading “Change of Control Benefits” in
certain Letter Agreement dated May 1, 2003 by and between you and QRS (the
“Letter Agreement”), an amount equal to your target total annual compensation
with QRS at the level in effect at the closing of the Merger. You agree that
amount is $500,000 (the “Severance Amount”).

 

In the event that your employment is terminated by JDA during the 12-month
period following the commencement of your employment with the JDA for any reason
other than for cause, you shall be entitled to receive severance in the amount
of six months base salary and bonus, provided that you sign a mutually agreeable
release of claims agreement.

 

Please refer to the enclosed Benefit Summary for details on benefit related
programs offered by JDA. If you have specific benefits questions, Margie Jones,
our Benefits Manager is available by calling 1-800-438-5301.

 

By accepting this offer of employment you waive and release JDA, QRS and their
respective affiliates, directors and officers from any claim of liability for
severance benefits for your employment with QRS and/or any of its affiliates.

 

Although we hope that you will want to build a career with JDA, your employment
with JDA is “at will,” which means that you can leave JDA at any time you choose
to do so. Likewise, JDA can terminate your employment at any time, with or
without cause, if and when it chooses to do so. The provisions of this agreement
regarding “at will” employment may only be modified by a document signed by you
and the Chief Executive Officer of JDA.

 

This letter and the confidentiality agreement are intended to set out the terms
and conditions of your employment with the Company upon the closing of the
Merger. Your execution of this offer letter is a condition to the signing of the
Merger Agreement; therefore, we must have your acceptance of this contingent
offer of employment as soon as possible and no later than 10 PM MST, JUNE 16TH,
2004. Please sign this letter and the enclosed confidentiality agreement, then
return it to Margaret O’Shea. The acceptance of employment must be faxed to
480-308-4265 no later than 10 p.m. MST on June 16, 2004.

 

Furthermore, by signing this letter, you also agree to terminate the Letter
Agreement subject to, conditioned upon and effective as of the effective time of
the Merger.

 

We look forward to having you as part of JDA Software, Inc., welcome!

 

Yours truly,

 

Accepted:

/s/ Mary E. Sculley

--------------------------------------------------------------------------------

 

/s/ Ray Rike

--------------------------------------------------------------------------------

Mary E. Sculley

 

Ray Rike

Vice President, Human Resources

         



--------------------------------------------------------------------------------

June 16, 2004

Date

 

Pursuant to the terms and conditions of the Letter Agreement, the undersigned,
on behalf of QRS Corporation, (i) hereby agrees and consents to the termination
of the Letter Agreement subject to, conditioned upon and effective as of the
effective time of the Merger; and (ii) agrees to cause payment of the Severance
Payment by QRS immediately prior to the effective time of the Merger.

 

QRS Corporation

By:

 

/s/ Elizabeth A. Fetter

--------------------------------------------------------------------------------

   

Elizabeth A. Fetter

   

President and Chief Executive Officer

Date:

 

June 16, 2004

cc:

 

QRS Vice President, Human Resources



--------------------------------------------------------------------------------

JDA SOFTWARE GROUP, INC.

14400 NORTH 87TH STREET

SCOTTSDALE, ARIZONA 85260

 

Confidential

Via E-Mail

 

June 16, 2004

 

Mr. Ray Rike

[address redacted]

 

Dear Ray:

 

This letter agreement (“Agreement”) sets forth and confirms certain
understandings between you and JDA Software Group, Inc., a Delaware corporation
and its current and future affiliates (collectively, “JDA”), and third parties
who have provided confidential information to JDA (“Third-Party Beneficiaries”)
with respect to your employment with JDA and your responsibilities and
obligations to JDA. Your signature of this Agreement is a condition of your
employment with JDA.

 

JDA’s disclosure of confidential information to you is conditioned upon and in
consideration for your entering into this Agreement. This Agreement is intended
to protect important interests of JDA and the Third-Party Beneficiaries,
particularly their interests in valuable technology, customers, personnel,
business interests and confidential information that JDA has acquired or
obtained access to over the years.

 

You agree to devote your full time attention and efforts to the performance of
your duties as JDA may establish from time to time. In all aspects of your
employment with JDA, you shall act in the utmost good faith, deal fairly with
JDA, and fully disclose to JDA all information that JDA might reasonably
consider to be important or relevant to JDA’s business. While employed at JDA,
you shall not establish, operate, participate in, advise, or assist to establish
in any manner whatsoever any business that JDA in its sole and reasonable
discretion determines would be in competition with JDA’s business, and you shall
not take any preliminary or preparatory steps toward establishing or operating
such business or developing a data base, including soliciting customers,
suppliers or employees of JDA with respect to such business prospects. You must
not divert from JDA any business opportunity in which JDA may or could be
interested and you must immediately notify JDA if you become aware of any
potential JDA business opportunity.

 

You could cause irreparable harm to JDA that could not be adequately compensated
by money damages if you solicited the business of JDA’s clients, or induced
employees of JDA to work for you or for a Competitor of JDA. A “Competitor” is
an entity that markets services or software that compete with one or more JDA
service offering or software product. Therefore, during your employment and for
a period of 1 year thereafter, you must not directly or indirectly: (1) solicit
for employment or hire any employee of JDA or anyone who was an employee of JDA
at any time during the preceding six (6) months; or (2) cause or encourage any
other party to do so. Additionally, you must not directly or indirectly
interfere with or act in a manner detrimental to the business and affairs of
JDA. You must not make any written or oral statement about JDA, its employees,
customers, suppliers or agents that is (i) untrue, derogatory or defamatory, or
(ii) designed to embarrass or criticize any of the foregoing.



--------------------------------------------------------------------------------

During your employment, you will obtain access to information regarding the
business of JDA and which is confidential to JDA or Third-Party Beneficiaries
(“Confidential Information”). “Confidential Information” includes but is not
limited to:

 

  (1) Application, data base, and other computer software developed or acquired
by JDA, whether now or existing in the future, and all modifications,
enhancements and versions of the software and all options available with respect
to the software, and all future products developed or derived from the software;

 

  (2) Source and object codes, flowcharts, algorithms, coding sheets, routines,
sub-routines, design concepts and related documentation and manuals;

 

  (3) Marketing techniques and arrangements, mailing lists, purchasing
information, pricing policies, quoting procedures, financial information,
customer and prospect names and requirements, employee, customer, supplier and
distributor data and other materials and information relating to JDA’s business
and activities and the manner in which JDA does business;

 

  (4) Discoveries, concepts and ideas including, without limitation, the nature
and results of research and development activities, processes, formulas,
inventions, computer-related equipment or technology, techniques, “know-how”,
designs, drawings and specifications;

 

  (5) Organizational charts, internal telephone lists and employee directories,
salary information, benefits, and other personnel information that is not
publicly available;

 

  (6) Any other materials or information related to the business or activities
of JDA that are not generally known to others engaged in similar businesses or
activities;

 

  (7) All ideas which are derived from or relate to your access to or knowledge
of any of the above enumerated materials and information; and

 

  (8) Any materials or information related to the business or activities of the
Third-Party Beneficiaries that are received by JDA in confidence or subject to
nondisclosure or similar covenants, including without limitation, confidential
proprietary business records, financial information, trade secrets, strategies,
methods and practices of licensees of JDA software.

 

Confidential Information does not include inventions or other confidential
information, if any, listed on Exhibit B of this Agreement.

 

Maintaining the confidentiality of the Confidential Information is of utmost
importance to JDA. Accordingly, you agree that, except in the performance of
your duties as an employee of JDA, from and after the date of this Agreement
(including after the termination of your relationship with JDA, for whatever
reason), you will not disclose to any person, association, firm, corporation or
other entity in any manner, directly or indirectly, any of the Confidential
Information (in whatever form), received, acquired, or developed by you through
your association with JDA, or use, or permit any person, association,
corporation or other entity to use, in any manner, directly or indirectly, any
such Confidential Information.

 

You acknowledge that any computer programs, documentation or other copyrightable
works created in whole or in part by you during your employment with JDA are
“works made for hire” under the United States Copyright Act, 17 U.S.C. Section
101, and become part of the Confidential Information.



--------------------------------------------------------------------------------

Confidential Information that you make, conceive, discover or develop, whether
alone or jointly with others, at any time during your employment with JDA,
whether at the request or upon the suggestion of JDA or otherwise, are the sole
and exclusive property of JDA; if such items relate to or are useful in
connection with any business now or hereafter carried on or contemplated by JDA,
including developments or expansions of JDA’s present field of operations. You
must promptly disclose to JDA all Confidential Information made, conceived,
discovered, or developed in whole or in part by you for JDA during your
employment with JDA and to assign to JDA any right, title or interest you may
have in such Confidential Information. You agree to execute any instruments and
to do all other things reasonably requested by JDA (both during and after your
employment with JDA) in order to vest more fully in JDA all ownership rights in
those items hereby transferred by you to JDA. If any one or more of such items
are protectible by copyright, and are deemed in any way to fall within the
definition of “work made for hire”, as that term is defined in 17 U.S.C. Section
101, such works shall be considered “works made for hire”, the copyright of
which shall be owned solely, completely and exclusively by JDA. If any one or
more of the items are protectible by copyright and are not considered to be
included in the categories of works covered by the “work made for hire”
definition contained in 17 U.S.C. Section 101, such works shall be deemed to be
assigned and transferred completely and exclusively to JDA by virtue of your
execution forth on Exhibit A of this Agreement) and 765 ILCS 1060/2, this
provision does not apply to inventions that you developed entirely on your own
time without using JDA’s equipment, supplies, facilities, or trade secret
information.

 

You agree to maintain the confidentiality of the Confidential Information during
your employment and perpetually after the date of your termination. This
Confidentiality Agreement shall be binding upon you and JDA, and its successors
and assigns and shall inure to the benefit of JDA and the Third-Party
Beneficiaries. JDA’s failure to require performance of your obligations under
this Agreement does not affect the right of JDA to enforce any provisions of
this Agreement at a subsequent time, and does not constitute a waiver of any
rights arising out of any subsequent or prior breach.

 

You agree that the restrictions of this Agreement are enforceable whether you
resign from employment, or your employment is terminated by JDA with or without
cause, with or without notice. Upon voluntary or involuntary termination of your
employment with JDA, you agree to sign an acknowledgement that the obligations
set forth herein pertaining to Confidential Information shall continue beyond
the last day of your employment at JDA. This Agreement (a) may not be modified
orally, but only by written agreement signed by you and JDA’s President; (b)
contains the entire understanding between you and JDA with respect to this
subject matter, and (c) supersedes any prior agreements on this subject. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of the other provisions of this Agreement.

 

Nothing in this Agreement should be construed as a guarantee that your
employment will continue for any specific period of time. This Agreement does
not create or imply a contract of employment or constitute a promise of
employment or continued employment. Your employment with JDA remains “at-will”
unless you and JDA have signed a separate contract of employment expressly and
explicitly modifying your status as an at-will employee.

 

You agree that the provisions in this Agreement are necessary and reasonable to
protect JDA’s legitimate business interests. The provisions of this Agreement
are distinct and severable, and if



--------------------------------------------------------------------------------

any provision of this Agreement is invalid or unenforceable, the invalidity and
unenforceability of such provision shall not affect the other provisions of this
Agreement and all other provisions shall remain in full force and effect.
Additionally, if any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only so broad as is
enforceable and shall not effect the remainder of the Agreement. Any court
interpreting this Agreement may modify this Agreement to the extent necessary to
consider it reasonable and enforceable. It is expressly agreed that the exercise
of any claim or cause of action you may have against JDA, whether or not based
on this Agreement, is not a defense to the enforcement of this Agreement.

 

You represent that the performance of your duties as an employee of JDA will not
breach any Agreement or other obligation that you may have with a former
employer or any other party. You must not use or disclose your own or any other
party’s confidential or proprietary documents, materials, or information to JDA
or any third party in the course of performing your duties as an employee of
JDA, unless the owner of the information has authorized the use or disclosure.

 

When your relationship with JDA ends (regardless of the reason), and earlier if
JDA requests, you must return to JDA all materials, correspondence, documents
and other writings, computer programs and printouts, and other information in
written, graphic, magnetic, optical, computerized or other form, which relate to
or reflect any Confidential Information, or the business of JDA, and you must
not retain any copies thereof, regardless of where or by whom such materials and
information were kept or prepared.

 

This Agreement shall be governed by and construed in accordance with the laws of
Arizona. Any suit, legal action or other legal proceeding arising out of or
relating to this Agreement shall be brought exclusively in the federal or state
courts located in the State of Arizona. You agree to submit to personal
jurisdiction in the foregoing courts and to venue in those courts. You further
agree to waive all legal challenges and defenses to the propriety of a forum in
Arizona, and to the application of Arizona law therein.

 

By signing below, you acknowledge that you understand and agree to the terms
contained in this Agreement, and that you are freely and voluntarily entering
into this Agreement.

 

ACCEPTED AND AGREED:

/s/ Ray Rike

--------------------------------------------------------------------------------

Ray Rike

June 16, 2004

Date



--------------------------------------------------------------------------------

EXHIBIT A

 

2870. APPLICATION OF PROVISION PROVIDING THAT EMPLOYEE SHALL ASSIGN OR OFFER TO
ASSIGN RIGHTS IN INVENTION TO EMPLOYER.

 

  (a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities or trade secret information except for those inventions
that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business or actual or demonstrably anticipated research or
development of the employer.

 

  (2) Result from any work performed by the employee for the employer.

 

  (b) To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



--------------------------------------------------------------------------------

EXHIBIT B

 

JDA Software Group, Inc.

14400 North 87th Street

Scottsdale, Arizona 85260-3649

 

Dear Sir or Madam:

 

  1. The following is a complete list of all inventions or improvements relevant
to the subject matter of my employment by JDA Software Group, Inc. (the
“Company”) that have been made or conceived or first reduced to practice by me
alone or jointly with others prior to my employment by the Company, that I
desire to remove from the operation of the Company’s Proprietary Information and
Inventions Agreement.

 

        x        

  No inventions or improvements.

 

        ¨        

  See below:

        ¨      

 

Additional sheets attached.

 

  2. I propose to bring to the Company, as part of my employment, the following
materials and documents of a former employer:

 

        x        

  No materials or documents.

        ¨        

 

See below:

 

/s/ Ray Rike

--------------------------------------------------------------------------------

Ray Rike

June 16, 2004

Date



--------------------------------------------------------------------------------

JDA SOFTWARE GROUP, INC.

14400 NORTH 87TH STREET

SCOTTSDALE, ARIZONA 85260

 

Confidential

Via E-Mail

 

July 13, 2004

 

Mr. Ray Rike

[address redacted]

 

Re: Amendment to Offer Letter dated June 16, 2004

 

Dear Ray:

 

In your offer letter dated June 16, 2004 (the “Existing Offer Letter”) from JDA
Software Group, Inc. (“JDA”), you accepted the position of Senior Vice President
of Collaborative Solutions at JDA contingent on the merger of QRS Corporation
(“QRS”) with and into a wholly-owned subsidiary of JDA. Capitalized terms not
otherwise defined in this letter have the meaning assigned to them in the
Existing Offer Letter.

 

It has come to our attention that there was an unintended mistake in the fifth
full paragraph of the Existing Offer Letter which states that JDA, rather than
QRS, would be paying the Severance Amount ($500,000) owed to you from QRS. We
believe that it has been contemplated by JDA and QRS that QRS would bear the
expense of the Severance Amount. Accordingly, in order to properly reflect the
intent of the parties and correct the inconsistency in the Existing Offer
Letter, with the following amendment, we agree to amend and restate the entire
fifth full paragraph of the Existing Offer Letter with:

 

“In addition, immediately prior to the effective time of the Merger, you will be
entitled to receive from QRS, in lieu of any severance or COBRA payment due to
you pursuant to Section 1 under the heading “Change of Control Benefits” in
certain Letter Agreement dated May 1, 2003 by and between you and QRS (the
“Letter Agreement”), an amount equal to your target total annual compensation
with QRS at the level in effect at the closing of the Merger. You agree that
amount is $500,000 (the “Severance Amount”).”

 

If you acknowledge and agree to this amendment to the Existing Offer Letter,
please execute and date this letter in the space set forth below and return it
to Margaret O’Shea of JDA by fax at 480-308-4265 as soon as possible but not
later than 12 PM CST on July 16, 2004. Your original executed signature page
should follow by mail to Margaret’s attention at the mailing address in the
letterhead above. Except as expressly amended as provided in this letter, the
Existing Offer Letter shall remain unmodified and in full force and effect.
Again, we look forward to having you as part of JDA Software Group, Inc.

 

Yours truly,

 

ACCEPTED:

/s/ Mary E. Sculley

--------------------------------------------------------------------------------

 

/s/ Ray Rike

--------------------------------------------------------------------------------

Mary E. Sculley

 

Ray Rike

Vice President, Human Resources

   



--------------------------------------------------------------------------------

July 21, 2004

Date

 

AMENDMENT AGREED AND ACKNOWLEDGED:

QRS Corporation

By:

 

/s/ Elizabeth A. Fetter

--------------------------------------------------------------------------------

   

Elizabeth A. Fetter

   

President and Chief Executive Officer

Date:

 

July 21, 2004

cc:

 

QRS Vice President, Human Resources